Citation Nr: 1535685	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  13-17 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) based on personal assault.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD based on personal assault.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to September 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

A hearing was held before the Board in September 2014.  A transcript is of record.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD based on personal assault, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on her part.


FINDING OF FACT

Evidence added to the record since the February 2008 final rating decision denying the Veteran service connection for PTSD based on personal assault is considered new and material.  There is a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2008 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 3.104 (2014).

2.  The evidence received subsequent to the February 2008 rating decision is new and material and serves to reopen the Veteran's claim of entitlement to service connection for PTSD based on personal assault.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, the notice should address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran in April 2011.  

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file and afforded the Veteran with adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In summary, the Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of the claim.


Entitlement to Service Connection

The Veteran's original claim of entitlement to service connection for PTSD based on a personal assault was denied in the February 2008 rating decision, on the basis that there was no valid stressor.  Following notice to the Veteran, along with her appellate rights, she did not file an appeal.  In November 2010, the Veteran filed a claim to reopen service connection for PTSD due to sexual trauma.  The RO denied the claim in a January 2012 rating decision and the Veteran perfected an appeal to this decision.

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Following the February 2008 rating decision, the Veteran testified at a hearing in September 2014 and submitted several lay statements to corroborate her testimony.

At the hearing, the Veteran testified she suffered two sexual assaults while in-service.  She provided a detailed statement in writing describing both of the assaults, indicating that they occurred over twenty years ago "when you did not tell anyone when such things happened".  She testified she did go to the aid station and had sexually transmitted disease testing afterwards.  She further testified that her performance declined during service after the first episode, when she began to drink too much to cope with the trauma.  She reported receiving a Summarized Article 15.

As indicated in the hearing testimony, the Veteran also submitted a statement in September 2014 detailing the sexual trauma she experienced.  The statement indicating that she was raped in Germany in October 1991.  The Veteran described being thrown into a ditch, raped and left lying there on her birthday.  After that time, the Veteran recounted receiving a Summarized Article 15 in her local file and having extra duty and restriction until deployed.  She found it difficult to show up to formation since she was "lost in a bottle of Jack Daniels trying to keep everything numb".  

A week after she was deployed, she was raped again in the back of her ambulance.  Her rapist threatened her rank, career and life if she reported it so she refused to make a formal complaint.  She remembered being so ashamed and not wanting anyone to know what had happened.  After two failed marriages, bankruptcy and trouble with alcohol, the Veteran reports she still feels numb most of the time when she would like to feel happy.

To corroborate the Veteran's reports, the Veteran submitted a buddy lay statement from C.E.H., her ex-husband, dated November 2014 which describes the change in the Veteran from full of life and energy to withdrawn, moody, angry and quiet.  He described her as significantly depressed and emotionally unavailable.

Another buddy statement from W.H. dated November 2014 also described a change in the Veteran's demeanor and personality when questioned but she did not explain what was wrong.  He confirmed that she had received a summarized Article 15 for missing a pre-deployment briefing.  W.H. further stated that many years later after reconnecting, he was made aware of her assault.

A medical statement was also included in the record by Dr. R.F., Ph.D.  Dr. R.F. stated that due to the military culture regarding sexual assaults when the Veteran was in service, she kept her assault quiet.  As a result, she began to experience periods of intense anxiety and depression, causing difficulty maintaining interpersonal relationships leading to isolation.  However, there is no documentation of these challenges until she disclosed her struggles to a VA provider.

The Board finds the Veteran's September 2014 testimony, personal statement as well as the buddy statements are considered new and material evidence, as they provide evidence of a possible in-service stressor.  Accordingly, the Board concludes that the February 2008 rating decision will be reopened because new and material evidence has been received.

However, adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.   For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.



ORDER

New and material evidence has been received and the claim for entitlement to service connection PTSD based on personal assault, is reopened.

REMAND

Unfortunately, a remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate her claim.  This duty includes assisting her in obtaining relevant service records.  38 U.S.C.A. § 5103A(c)(1)(C) (West 2014); 38 C.F.R. § 3.159(c)(2)(2014).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2014); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2014).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

A September 2014 treatment note from Dr. W.G., D.O, indicates he diagnosed the Veteran with PTSD due to military sexual trauma.  Further, he stated the Veteran meets the diagnosis based upon her symptoms of reliving the experience and having frequent flashbacks, avoidance, intrusive memories and nightmares.  A much earlier treatment note in August 2004 diagnoses the Veteran with adjustment disorder with depressed mood.  These diagnoses satisfy the first prong of the service connection claim, current disability.

Regarding the in-service incurrence, a January 2008 Formal Finding on the Unavailability of Service Treatment Records indicates the Veteran's service treatment records are unavailable for review.  In cases where a veteran's service treatment records are unavailable through no fault of his or her own, there is a heightened obligation to assist the veteran in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 38 U.S.C.A. § 5107(a)(West 2014); 38 C.F.R. §3.303(a)(2014).  Where service treatment records are unavailable, the heightened duty to assist includes the obligation to search for alternative methods of proving service connection.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  "VA regulations do not provide that service connection can only be shown through medical records, but rather allow for proof through lay evidence."  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).

In light of the heightened obligation due to the unavailability of her service treatment records and based on the Veteran's testimony, the September 2014 corresponding statement and the buddy statements, the Board finds that a remand is necessary in order to obtain an examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and private treatment records (inpatient and outpatient) pertaining to the Veteran's PTSD or other psychiatric disorder and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded an appropriate VA examination.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  The examiner is asked to accomplish the following:

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder, to include PTSD, is of service onset or otherwise related thereto, to include as resulting from the Veteran's reported in-service stressors of two sexual assaults.

3.  Following the completion of the above, the AOJ must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  If not, the report must be returned for corrective action.

4.  Thereafter, the AOJ must adjudicate the claim.  If the benefit sought on appeal is not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and her representative.  An appropriate period of time should be allowed for response.  The issue should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


